Citation Nr: 1310527	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  08-10 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from July 2002 to July 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied the benefit on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for right ear hearing loss.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to adjudication of the claim.  

The Veteran contends that he has right ear hearing loss attributable to his period of active duty.  The Board notes that the Veteran was awarded service connection for left ear hearing loss in a March 2008 rating decision.  Service connection for right ear hearing loss was denied in October 2007 because the Veteran's right ear hearing acuity did not meet the threshold for a hearing loss disability for VA purposes.  The Veteran maintains that his right ear hearing loss is more severe than his left ear, and he has experienced increased problems in his right ear hearing acuity.  

The Veteran was afforded a VA audiological examination in August 2007.  At that time, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
25
30

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  The examiner diagnosed hearing within normal limits in the right ear through 2000 Hz, with mild to moderate hearing loss through 6000 Hz.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2012). 

There is no question that the Veteran was exposed to significant noise in service, but he was denied service connection for right ear hearing loss on the basis that he did not meet the threshold for a hearing loss disability under 38 C.F.R. § 3.385.  The Board notes, however, that his thresholds were very close to meeting the requirements of § 3.385 and his examination was in 2007.  He has since contended that his right ear hearing loss is worse than his left ear hearing loss.  Based upon the Veteran's competent contentions regarding a worsening of hearing in his right ear and the remoteness of the most recent VA examination, the Board finds that the Veteran should be afforded a current VA audiological examination to determine whether he meets the minimum thresholds required for a hearing loss disability under § 3.385.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examination for right ear hearing loss.  The claims file should be provided to the appropriate examiner for review, including the pertinent evidence contained in Virtual VA, and the examiner should note that it has been reviewed.  

After reviewing the file, obtaining a complete history from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to whether it is at least as likely as not that the Veteran has right ear hearing loss caused or aggravated by his military service.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinion provided.

2.  Then, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


